By the Court:
1. It is not necessary that an indictment, under the act of May 1st, 1854, “to provide against the evils resulting from the sale of intoxicating liquors, in the State of Ohio,” should be indorsed by a surety, for costs, nor that the fact of its being found “ on testimony sworn and sent to the grand jury, by order of the court at the request of the prosecuting attorney, or the foreman of the grand jury,” should be indorsed thereon.
George Spence, for the motion.
2. The act to restrain the sale of spirituous liquors, passed March 12, 1851, which immediately preceded this act, and was repealed by it, excepted from its operation sales made “for medicinal and pharmaceutical purposes,” hut this act makes no such exceptions; and from this circumstance, and from the fact that the exception was liable to much practical abuse, it is presumable that the legislature intended to exclude such exception.
3. Any person may lawfully, in good faith, give away intoxicating liquors for medicinal or other purposes, or may lawfully sell them in any quantity for such purposes, to be drank elsewhere than where sold; but he cannot lawfully sell them (except such as are specially excepted by the statute) to be drank where sold, for any purpose.
The administering of liquors, as a medicine, to a patient by a physician could not property be denominated a sale.

Motion overruled.